Citation Nr: 0202757	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  01-01 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 11, 1971 to 
November 29, 1971.  This case comes before the Board of 
Veteran's Appeals (the Board) on appeal from an August 2000 
rating decision of the Atlanta, Georgia, Department of 
Veteran's Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2. The veteran's left knee disability, which was noted on 
examination prior to entry into service, did not increase 
in severity therein.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the August 
2000 rating decision, and the June 2001 Statement of the 
Case, of what would be necessary, evidentiary wise, to grant 
service connection for a left knee disability.   In addition, 
in March 2001, the RO specifically informed the veteran of 
the provisions of the VCAA and again discussed what would be 
necessary to grant service connection for his disability.  
The notices sent to the veteran discussed the available 
evidence and informed the veteran that service connection for 
his left knee disability was being denied because the overall 
evidence established that the disability preexisted service 
and was not aggravated by service.  The Board therefore 
concludes that the veteran was adequately informed of the 
information and evidence needed to substantiate his claim, 
and the RO complied with VA's notification requirements.  
Thus, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO gathered the veteran's service medical records, VA 
outpatient treatment notes identified by the veteran, and a 
statement from a service buddy of the veteran.  The RO 
requested all VA treatment notes from 1999 to the present and 
obtained notes showing treatment from February 2000 to June 
2000.  In addition, the veteran testified at a personal 
hearing before a RO hearing officer.  The veteran has not 
indicated that there is other relevant evidence available.  
Thus the Board finds that the RO provided the requisite 
assistance to the veteran in obtaining evidence regarding the 
claimed disability.  In fact, it appears that all such 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Evidence

The veteran's complaints of left knee pain were noted at his 
pre-induction examination on September 13, 1971.  The summary 
of defects included residuals of a compound fracture of the 
left lower extremity and the veteran claimed a painful, 
swollen left knee joint, with difficulty walking long 
distances.  The physician's summary commented on the 
veteran's complaints of a painful left knee joint and a trick 
or locked knee that was not documented.  The veteran 
indicated that he had or had had arthritis of the left leg.  
The veteran was referred to an orthopedic surgeon who 
conducted an examination to determine his fitness for entry 
into service.  The veteran reported pain in the knee since 
the fracture, with prolonged walking and/or cold weather.  He 
also complained of swelling if he ran a lot.  There was also 
occasional popping in the knee and cramping in the left 
thigh.  Physical examination and X-rays revealed no apparent 
abnormality of the left knee and the doctor cleared him for 
entrance into the service.

Shortly after entering service the veteran complained of pain 
in both knees that had been present since before service.  
Treatment notes dated November 16, 17, and 22, 1971 do not 
indicate a fall or other trauma that would have caused any 
new pain.  He reported that the pain had existed since before 
service.  

The veteran was referred to a Medical Board and the Medical 
Board examination.  It was reported that he had pains in the 
knees, worse on the left and that this had been recurrent 
since prior to his enlistment.  He reportedly had had 
effusions in the past and the pain was occasionally 
accompanied by a sensation of the left leg giving way.  It 
was determined that the veteran suffered from an old, 
recurrent, subluxation of the left knee with possible tear of 
the medial meniscus.  The Medical Board proceeding concluded 
that this existed prior to service and was not aggravated by 
active duty.  It was concluded that the veteran was 
physically unfit for induction into service.

VA outpatient treatment notes dated from February to June 
2000 indicate that the veteran was complaining of pain in his 
knee in addition to various other complaints.  An X-ray taken 
in June 2000 revealed a narrowing of the left knee joint 
space medially indicative of osteoarthritis.  There was also 
mild spurring of the dorsal surface of the patella.  There 
were no other abnormalities.  The treatment notes do not 
indicate a history or any etiology of the veteran's left knee 
disability.

The veteran testified at a personal hearing in May 2001.  He 
testified that he had injured his knee prior to service and 
that it had been operated on once.  He stated that he failed 
his initial entrance physical due to the knee but was 
referred to another doctor who determined that he was fit for 
entry into service.  The veteran testified that shortly after 
entering service he re-injured his knee jumping down from a 
top bunk and that he reported to the infirmary the next day 
and was eventually discharged without rejoining his unit.  
The veteran testified that he did not receive treatment for 
his knee until very recently in 1999 and 2000.

The veteran presented a statement from a service buddy which 
states that he was in service with the veteran and that the 
veteran told him the next day after the injury, that the 
veteran had injured his knee jumping down from his top bunk.  

III.  Analysis

Pertinent VA law provides that service connection may be 
allowed for a disability that is incurred in or aggravated by 
the veteran's period of active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001).   An allowance of service 
connection requires that the facts establish that a 
particular disease or injury, resulting in disability, was 
incurred in service.  38 C.F.R. § 3.303(a) (2001).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a) (2001).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Medical facts and principles may be 
considered in determining whether an increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(2001).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contracted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the veteran's disability as shown in all of his 
medical records, not on the happenstance of whether he was 
symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

Applying the above to the instant case, the Board finds that 
the veteran's left knee disability pre-existed service and 
was not aggravated therein.  Left knee disability was noted 
at the veteran's pre-induction examination on September 13, 
1971.  The history of the compound fracture was recorded as 
were the veteran's complaints of recurring swelling and pain.  
Additionally, at his personal hearing and in his substantive 
appeal, the veteran concedes that he had a preexisting left 
knee disability and claimed that it had been aggravated by 
service.

The Board finds that there is no indication that the 
veteran's condition worsened as a result of service.  At the 
time of induction the veteran was complaining of pain and 
swelling in his knee and difficulty walking or running long 
distances.  Both the September 13, 1971 pre-induction 
examination and the September 22, 1971 examination reveal 
that the veteran had pain and difficulty with running.  The 
doctor who examined the veteran on September 22, 1971 
declared him fit for military service, however, within his 
first week of active duty, the veteran reported pain in his 
knees that disrupted his training.  There is no indication at 
that time of any trauma or new injury suffered to the 
veteran's left knee.  A Medical Board examination conducted 
November 23, 1971 determined that the veteran was suffering 
from old, recurrent, subluxation of the left knee with 
possible tear of the medial meniscus.  The veteran's symptoms 
were essentially the same as they were at the time of 
induction.  He had pain in his knee and difficulty walking or 
running long distances.  This was clearly noted pre-
induction.  The conclusion of the Medical Board that the left 
knee disability was not aggravated in service is unrebutted 
by other competent evidence and in conformity with the 
exhibited symptomatology.  The veteran had no treatment for 
his knee after leaving service until February 2000 more than 
28 years after leaving service.  Overall, the evidence 
clearly establishes that the preexisting knee disability did 
not worsen during service.  

The veteran has testified that he injured his knee jumping 
from a top bunk while in service and that this aggravation of 
his knee injury should be considered service connected.  He 
presented a statement from a service buddy indicating that 
the veteran told him this is what happened.  The Board finds 
more credible the treatment notes dated from November 16 to 
22, 1971, which do not indicate any recent injury or trauma 
to the knee.  In addition, the narrative summary of the 
veteran's disability as presented to the Medical Board on 
November 23, 1971 does not indicate any recent trauma or 
injury.  The veteran told the Medical Board that he had been 
experiencing recurrent pain in his knees since before 
service.  This is consistent with the veteran's statements to 
both pre-induction examiners.  The veteran's current 
testimony is more than 28 years removed from service and is 
inconsistent with the service medical records which do not 
indicate any trauma or injury.  The veteran's buddy did not 
witness the injury and is simply relating what the veteran 
told him about the incident.  Moreover, even if the Board 
were to find the veteran's testimony regarding injuring his 
knee jumping from a bunk to be credible, there is simply no 
competent evidence that the veteran's knee condition worsened 
while in service or due to service.  His complaints of pain, 
swelling, difficulty walking and running, and a popping sound 
are essentially the same before, during, and after service.  
There is no medical authority suggesting that the knee 
disability worsened during the veteran's relatively short 
period of active duty. 

Therefore, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's preexisting 
left knee disability was aggravated by service, and service 
connection is denied.



ORDER

Entitlement to service connection for a left knee disability 
is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

